NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-2758-19
                                                                    A-3887-19

REGINA NAGLE,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES, STATE
POLICE RETIREMENT SYSTEM,

     Respondent-Respondent.
_____________________________

ROSEMARY MCCOY,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES, STATE
POLICE RETIREMENT SYSTEM,

     Respondent-Respondent.
_____________________________

                   Submitted November 29, 2021 – Decided February 11, 2022

                   Before Judges Fasciale and Sumners.
            On appeal from the Board of Trustees of the State
            Police Retirement System, Department of Treasury,
            Docket Nos. xx-3425 and xx-3426.

            Lauren Sandy, attorney for appellants.

            Andrew J. Bruck, Acting Attorney General, attorney
            for respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Christopher Meyer, Deputy
            Attorney General, on the brief).

PER CURIAM

      In these consolidated appeals, the parties having filed a stipulation of

dismissal. We must point out appellants' counsel notified the court on January

21, 2022, that this matter was being dismissed because respondent issued a

final agency decision on July 29, 2022, which reconsidered and granted the

relief appellants requested due to newly enacted legislation. Unbeknownst to

the court, that decision was rendered four months before we considered the

appeal on November 29, 2021. While we appreciate counsel's representation

that there were administrative issues in implementing the decision, she had a

responsibility to alert the court of the probable resolution to avoid unnecessary

waste of judicial resources. See Sessner v. Merck Sharp & Dohme Corp., 435

N.J. Super. 347 (App. Div. 2014). In fact, our decision in this appeal was

scheduled to be released on January 24, 2022, but was pulled upon notification

of the dismissal.

                                                                          A-2758-19
                                      2
Dismissed with prejudice and without costs.




                                              A-2758-19
                               3